DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020, 07/30/2020, 12/29/2020, 01/11/2021, 06/21/2021, 06/25/2021, 12/29/2021, 02/08/2022, 03/02/2022, 06/01/2022, 08/18/2022, and 10/18/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims  2-3, 9-13, and 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term “about” from claims 2-3, 9-13, and 15.

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is an electrically conductive flat filament arrangement for a fluid permeable heater assembly for aerosol-generating systems, the flat filament arrangement comprising: a center portion; and two side portions, the two side portions being arranged on opposite sides of the center portion, the center portion defining a heating region of the filament arrangement and the side portions defining electrical contact regions of the filament arrangement, the center portion and the two side portions each including, a plurality of openings, the plurality of openings of the center area defining an open area of the center portion and the plurality of openings of each side portion defining an open area of each of the two side portions, a percentage of the total area of the center portion including the open area of the center portion being greater than a percentage of a total area of one of the two side portions including the open area of each of the two side portions.
	The closest prior art would be Tucker et al (US 2011/0253798). Tucker teaches an electrically conductive flat filament arrangement for a fluid permeable heater assembly for aerosol-generating systems, the flat filament arrangement comprising: a center portion; and two side portions, the two side portions being arranged on opposite sides of the center portion, the center portion defining a heating region of the filament arrangement and the side portions defining electrical contact regions of the filament arrangement, the center portion and the two side portions each including, a plurality of openings, the plurality of openings of the center area defining an open area of the center portion and the plurality of openings of each side portion defining an open area of each of the two side portions. However, Tucker does not teach a percentage of the total area of the center portion including the open area of the center portion being greater than a percentage of a total area of one of the two side portions including the open area of each of the two side portions.
The second closest prior art would be Hon et al (US 2017/0042242). Hon teaches an electrically conductive flat filament arrangement for a fluid permeable heater assembly for aerosol-generating systems, the flat filament arrangement comprising: a center portion; and two side portions, the two side portions being arranged on opposite sides of the center portion, the center portion defining a heating region of the filament arrangement and the side portions defining electrical contact regions of the filament arrangement, the center portion and the two side portions each including, a plurality of openings, the plurality of openings of the center area defining an open area of the center portion and the plurality of openings of each side portion defining an open area of each of the two side portions. However, Hon does not teach a percentage of the total area of the center portion including the open area of the center portion being greater than a percentage of a total area of one of the two side portions including the open area of each of the two side portions.
The third closest prior art would be Teramoto et al (US 2013/0168382). Teramoto teaches a percentage of the total area of the center portion including the open area of the center portion being greater than a percentage of a total area of one of the two side portions including the open area of each of the two side portions. However, it would not be obvious to incorporate the teachings of Teramoto with either Tucker or Hon since the teachings of Teramoto are directed towards a heating element for heating a body instead of heating a liquid to form an aerosol. 

For independent Claim 16:
The claimed invention is an electrically operated aerosol-generating system comprising: an aerosol-generating device including, a main body defining a cavity for receiving the cartridge, an electrical power source, and electrical contacts configured to connect the electrical power source to the heater assembly; a cartridge configured to contain a liquid aerosol-forming substrate the cartridge including, a housing having an opening, with the heater assembly extending across the opening of the housing of the cartridge, and the aerosol-generating device; and a fluid permeable heater assembly according to claim 1. 
The closest prior art would be Hon et al (US 2017/0042242). Hon teaches an electrically operated aerosol-generating system comprising: an aerosol-generating device including, a main body defining a cavity for receiving the cartridge, an electrical power source, and electrical contacts configured to connect the electrical power source to the heater assembly; a cartridge configured to contain a liquid aerosol-forming substrate the cartridge including, a housing having an opening, with the heater assembly extending across the opening of the housing of the cartridge, and the aerosol-generating device. However, Hon does not teach a fluid permeable heater assembly according to claim 1.
The second closest prior art would be Tucker et al (US 2011/0253798). Tucker teaches an electrically operated aerosol-generating system comprising: an aerosol-generating device including, a main body defining a cavity for receiving the cartridge, an electrical power source, and electrical contacts configured to connect the electrical power source to the heater assembly; a cartridge configured to contain a liquid aerosol-forming substrate the cartridge including, a housing having an opening, with the heater assembly extending across the opening of the housing of the cartridge, and the aerosol-generating device. However, Tucker does not teach a fluid permeable heater assembly according to claim 1.
The third closest prior art would be Teramoto et al (US 2013/0168382). However, it would not be obvious to incorporate the teachings of Teramoto with either Tucker or Hon since the teachings of Teramoto are directed towards a heating element for heating a body instead of heating a liquid to form an aerosol. 


Claims 9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The same allowable subject matter, “a percentage of the total area of the center portion including the open area of the center portion being greater than a percentage of a total area of one of the two side portions including the open area of each of the two side portions,” is found in independent claims 9 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761